UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7175


WILLIE LEE WHITFIELD,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director for the Virginia Department of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00417-MHL)


Submitted:    November 20, 2008             Decided:   December 1, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Lee Whitfield, Appellant Pro Se.        Gregory William
Franklin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Willie Lee Whitfield seeks to appeal the magistrate

judge’s order * denying relief on his 28 U.S.C. § 2254 (2000)

petition.          The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2000).                A certificate of appealability will not

issue        absent     “a     substantial        showing       of    the     denial        of    a

constitutional           right.”          28    U.S.C.       § 2253(c)(2)         (2000).         A

prisoner           satisfies       this        standard       by     demonstrating           that

reasonable           jurists      would    find       that    any    assessment        of        the

constitutional claims by the magistrate judge is debatable or

wrong        and     that    any    dispositive          procedural         ruling     by        the

magistrate           judge   is    likewise       debatable.          See     Miller-El           v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.        2001).      We   have    independently           reviewed       the    record        and

conclude       that     Whitfield      has      not    made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




        *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3